Third District Court of Appeal
                               State of Florida

                       Opinion filed January 26, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1514
                       Lower Tribunal No. 17-12975
                          ________________


                              Alan Howard,
                                  Appellant,

                                     vs.

                             Maria Fuentes,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Pedro P.
Echarte, Jr., Judge.

     Chad Barr Law, and Chad A. Barr (Altamonte Springs), for appellant.

     Wicker Smith O'Hara McCoy & Ford, P.A., and Alyssa M. Reiter (Fort
Lauderdale), for appellee.


Before LOGUE, SCALES, and GORDO, JJ.

     PER CURIAM.

     Affirmed.